         Case 6:16-cv-00842-YY             Document 26    Filed 06/11/20     Page 1 of 2




Max Rae
OSB No. 813448
maxrae.atty@comcast.net
P.O. Box 7790
Salem, OR 97303
(503) 363-5424
Fax: (503) 363-5460
Attorney for Plaintiff, Johnny R. Mowdy




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON



JOHNNY R. MOWDY,                                      6:16-cv-00842-YY
                              Plaintiff,

v.

                                                      ORDER
COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,
                   Defendant.

       Attorney’s fees in the amount of $25,556.75 are hereby awarded to Plaintiff’s attorney

pursuant to 42 U.S.C. § 406(b). The court finds this is a reasonable fee.

       Previously, this court awarded fees pursuant to the Equal Access To Justice Act (EAJA),

28 U.S.C. § 2412. For work performed herein, Plaintiff was awarded Equal Access To Justice

Act attorney’s fees, in the amount of $8,271.47. (Docket # 24). However, the U.S. Treasury

applied $1,973 of that award to Plaintiff’s child support debt. Plaintiff’s attorney received the

net: $6,298.47. In a prior federal court case, Plaintiff’s attorney received $3,371.03 in EAJA

fees. (Case no. 6:10-cv-06063-HO Docket #21, March 23, 2011). In combination, Plaintiff’s

attorney received $9,669.50 in EAJA attorney fees.

       When issuing the § 406(b) check, the agency is directed to subtract the amount of the

EAJA fee previously received by the attorney and to send to Plaintiff’s attorney, Max Rae, at the

ORDER – MOWDY v. COMMISSIONER, SOCIAL SECURITY ADMINISTRATION, 6:16-cv-
00842-YY
         Case 6:16-cv-00842-YY         Document 26       Filed 06/11/20     Page 2 of 2




address above, the balance of $15,887.25, minus any user fee. Any amount withheld after all

administrative and court attorneys fees are paid should be released to the claimant.



       DATED this ____           June
                   11th day of ________________, 2020.



                                               /s/ Youlee Yim You
                                             __________________________________________
                                             Youlee Yim You
                                             United States Magistrate Judge


Presented by:



Max Rae, OSB 813448
(503) 363-5424
Attorney for Plaintiff, Johnny R. Mowdy




ORDER – MOWDY v. COMMISSIONER, SOCIAL SECURITY ADMINISTRATION, 6:16-cv-
00842-YY
